DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, 03/06/2020, and 06/09/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“pressurizing unit” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the term “substantially” from claims 1 and 3.


Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is an electric resistance welding electrode comprising: an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole having a large, a medium, and a small diameter hole; a large diameter 
The closest prior art would be Aoyama et al (US 6008463). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the 
The second closest prior art would be Aoyama et al (US 5705784). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a 
The third closest prior art would be Roddy et al (US 20040065642). Roddy teaches an electric resistance welding electrode comprising: an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole. However, Roddy does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; a pressurizing unit;  an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is configured to be set large so as to receive an external force that acts on the guide pin in the diametrical direction of the electrode main body.

For independent claim 3:

The closest prior art would be Aoyama et al (US 6008463). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the 
The second closest prior art would be Aoyama et al (US 5705784). Aoyama teaches an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole; a ventilation gap. However, Aoyama does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; an area of the movable end surface is 
The third closest prior art would be Roddy et al (US 20040065642). Roddy teaches an electric resistance welding electrode comprising: an electrode main body; a guide pin projecting from the electrode main body; a sliding part; a guide hole. However, Roddy does not teach a guide hole having a large, a medium, and a small diameter hole; a large diameter portion of the sliding part fitted into the large diameter hole of the guide hole; a medium diameter portion of the sliding part fitted into the medium diameter hole of the guide hole; a ventilation gap; a movable end surface formed at a boundary portion between the medium diameter portion and the large diameter portion of the sliding part; a length in the central axis direction of the electrode main body in which the medium diameter portion is fitted in the medium diameter hole is set to be shorter than a length in which the guide pin moves backward during welding; a pressurizing unit;  an area of the movable end surface is configured to be small to increase a pressurizing force of the movable end surface against the stationary inner end surface, and a minute metal piece that enters a close-contact position of the movable end surface and the stationary inner end surface is pushed from the movable end surface into a base material of the sliding part; and a thickness dimension of the medium-diameter portion is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761